CAYTON, Judge:
In an earlier appeal between these same parties, we affirmed a judgment of the trial court denying the husband’s claim for a divorce on the ground of a voluntary five-year separation. Scott v. Scott, D.C.Mun. App., 147 A.2d 449 (1959). The husband later brought a new action praying for a divorce on the ground of two years’ desertion. At trial plaintiff husband by his testimony sought to establish as part of his case that his wife had ignored or refused his plea that she return to him. The wife contested the action but did not testify.
The trial court found that plaintiff had not made out a case for relief; that he was evasive and contradictory, and not a credible witness; and that his claimed offer to provide a new home for his wife was not bona fide. Plaintiff appeals from the adverse decision, asserting that it was contrary to the evidence.
Our study of the transcript of testimony indicates that there was a question of credibility before the trial judge and that he was not wrong as a matter of law in deciding the case as he did. In plaintiff’s testimony there were several apparent evasions and, in addition, self-contradictions on matters vital to the case, such as place of residence, the subject matter of discussions with the wife and her responses, his reasons for wanting her back, and his desire to obtain a divorce (rather than a reconciliation). It was within the province of the trial court to weigh these matters and to determine the overall credibility of the plaintiff as he did.
Affirmed.